Case 5:20-mj-00465-P Document1 Filed 09/18/20 Page 1 of 10

UNITED STATES DISTRICT COURT FILED
for the SEP 1 8 2020

Western District of Oklahoma C

AO 106 (Rev. 04/10) Application fora Search Warrant

 

  
  

   
 

Witte IAIN CEL ER SHIN
ve LS DISTRI
In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

a Nokia cell phone, model TA-1218,
Serial Number (S/N) AARMSTH006060212475

Case No. mu-20- YS -P

ee Ne et Ne et

APPLICATION FOR A SEARCH WARRANT

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, which is incorporated by reference herein.

located in the Western District of Oklahoma , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, which is incorporated by reference herein.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 846 Drug Conspiracy
21 U.S.C. § 841(a)(1) Manufacturing, possessing, distributing and selling of controlled substances

The application is based on these facts:
See attached Affidavit, which is incorporated by reference herein.

av Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Applicant's signature

DAVID WARDLAW, Special Agent, FBI

Printed name and title

Sworn to before me and signed in my presence.
Date: tf / Sy =0 Fane

Judge's signature

 

City and state: Oklahoma City, Oklahoma GARY M PURCELL, U.S. Magistrate A

Printed name and title

 

 

f
Case 5:20-mj-00465-P Document 1 Filed 09/18/20 Page 2 of 10

ATTACHMENT A
DESCRIPTION OF DEVICE TO BE SEARCHED
Nokia cell phone, model TA-1218, Serial Number (S/N)
AARMSTH006060212475, found during the September 16, 2020 search of 1221
SW 22nd St., Apartment 4, Oklahoma City, Oklahoma, and presently at FBI
Oklahoma, located at 3301 W Memorial Rd., Oklahoma, Oklahoma, which is

depicted below:

 

Yesigned by HMD Global Oy
tel Jungin aukio 9, 02600 Espoo, Finland

Model : TA-1218
FCC 1D : 2AJOTTA-1226
HAV: V1.0

Toll free # : 1-833-766-5420

HAC: M3/T3
Voltage rating : 3.85V
Made in China

KU. ONKK4116

HHI {IN A LN
Mi 1000
HLH 01 NA

 
Case 5:20-mj-00465-P Document 1 Filed 09/18/20 Page 3 of 10

ATTACHMENT B

LIST OF ITEMS TO BE SEIZED

 

Electronically stored information including, but not limited to, the phone
directory and/or contacts list, calendar, text messages, multi-media messages,

e-mail messages, call logs, photographs, and videos.
Case 5:20-mj-00465-P Document1 Filed 09/18/20 Page 4 of 10

THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF OKLAHOMA

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, David Wardlaw, Special Agent with the Federal Bureau of
Investigation (FBI), having been duly sworn, depose and state as follows:

1. I have been employed as a Special Agent with the FBI since
January 2015. Iam currently assigned to the Oklahoma City Division, where
I have been involved in a wide variety of investigative matters, including
numerous investigations targeting large criminal enterprises, most of which
involved the unlawful distribution of narcotics in violation of 21 U.S.C.
§§ 841(a)(1) and 846. Prior to joining the FBI, I was a Texas Peace Officer in
Pearland, Texas, from June 2008 through September 2010. In that capacity, I
investigated a variety of crimes, including: drug crimes, robberies, burglaries,
assaults, family violence disputes, and various other criminal activities. As
part of my investigative experience as an FBI Special Agent, I have executed
search and arrest warrants, conducted physical surveillance, coordinated
controlled purchases with confidential sources, analyzed records documenting
the purchase and sale of illegal drugs, and spoken with informants and

subjects, as well as other local and federal law enforcement officers, regarding
Case 5:20-mj-00465-P Document1 Filed 09/18/20 Page 5 of 10

the manner in which drug distributors obtain, finance, store, manufacture,
transport, and distribute their illegal drugs.

2. I am submitting this Affidavit in support of a search warrant
authorizing a search of three cellular telephones—(1) a Nokia cell phone,
model TA-1218, Serial Number (S/N) AARMSTH006060212475
(hereinafter SUBJECT PHONE 1); (2) a Samsung Galaxy S10+ cellphone,
unknown serial number, black front and light blue backing (hereinafter
SUBJECT PHONE 2); and (8) a Samsung Galaxy S20 cell phone, model
SM-G988U, Serial Number (S/N) R8CN50HJQ6J (hereinafter SUBJECT
PHONE 3); (collectively, the SUBJECT PHONES)—as further described in
Attachment A, which is incorporated into this Affidavit by reference. The
FBI in Oklahoma City has custody of the SUBJECT PHONES in Oklahoma
City, Oklahoma. J am submitting this Affidavit in support of a search warrant
authorizing a search of the SUBJECT PHONES for the items specified in
Attachment B hereto, wherever they may be found, and to seize all items in
Attachment B as_ instrumentalities, fruits, and evidence of the
aforementioned crimes.

3. Since this Affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to
me regarding this investigation. I have set forth only the facts that I believe

are necessary to establish probable cause to support the issuance of a search
Case 5:20-mj-00465-P Document 1 Filed 09/18/20 Page 6 of 10

warrant. The information contained in this Affidavit is based upon my
personal knowledge and observation, my training and _ experience,
conversations with other law enforcement officers and witnesses, and review
of documents and records.
BACKGROUND OF INVESTIGATION

4. On September 16, 2020, Oklahoma City Police Department
executed a search warrant at 1221 SW 22nd St., Apartment #4, Oklahoma
City, Oklahoma (the RESIDENCE). Upon execution, Tomas Garcia (GARCIA)
was located inside and was the sole occupant of the RESIDENCE. GARCIA
had on his person SUBJECT PHONE 1. The search of the RESIDENCE
resulted in a seizure of $253,020 in U.S. Currency, as well as approximately
46.2 kilograms (total package weight) of a crystal-like substance which field
tested positive for methamphetamine. The RESIDENCE was a one-bedroom
apartment with minimal furnishings. Inside the only bedroom was an air
mattress, TV and stand, along with some of GARCIA’s personal effects.
GARCIA’s single bedroom had one closet which is where the above-referenced
methamphetamine and the U.S. Currency were located. During the search,
SUBJECT PHONE 2 was located inside the bedroom lying on GARCIA’s air
mattress, and SUBJECT PHONE 3 was located inside GARCIA’s bedroom on

the TV stand.
Case 5:20-mj-00465-P Document 1 Filed 09/18/20 Page 7 of 10

5. GARCIA was taken into custody by the FBI and transported to
Logan County Jail. The SUBJECT PHONES, the methamphetamine, and
U.S. Currency were seized by investigators and checked into Oklahoma City
FBI Evidence Control Room.

6. Based upon my training and experience, I am aware that
individuals involved in trafficking illegal narcotics often use cell phones to
maintain contact with other co-conspirators, including suppliers, transporters,
distributors, and purchasers of illegal narcotics. Such cell phones and their
associated memory cards commonly contain electronically stored information
which constitutes evidence, fruits, and instrumentalities of drug trafficking
offenses including, but not limited to, the phone directory and/or contacts list,
calendar, text messages, e-mail messages, call logs, photographs, and videos.
This is particularly true in a case like this, where such a sizeable amount of
both drugs and money was recovered. It is patent that GARCIA was no “street-
level dealer,” and was therefore undoubtedly communicating both with high-
volume buyers, as well as his source of supply, using cellular phones—a
common tool of the trade for drug traffickers.

7. Based on the above information, there is probable cause to believe
that violations of 21 U.S.C. §§ 841(a)(1) have occurred, and that evidence,
fruits, and instrumentalities of these offenses are located on the SUBJECT

PHONES. Therefore, I respectfully request that this Court issue a search
Case 5:20-mj-00465-P Document 1 Filed 09/18/20 Page 8 of 10

warrant for the SUBJECT PHONES, described in Attachment A,

authorizing the seizure of the items described in Attachment B.

Th
DAVID K. WARDLAW
Special Agent

Federal Bureau of Investigation

4

SUBSCRIBED AND SWORN to before me this (& day of September, 2020.

Losey Gare)

‘GARY M.PURCELL ¢
United States Magistrate Judgé
Case 5:20-mj-00465-P Document1 Filed 09/18/20 Page 9 of 10

ATTACHMENT A
DESCRIPTION OF DEVICE TO BE SEARCHED
Nokia cell phone, model TA-1218, Serial Number (S/N)
AARMSTH006060212475, found during the September 16, 2020 search of 1221
SW 22nd St., Apartment 4, Oklahoma City, Oklahoma, and presently at FBI
Oklahoma, located at 3301 W Memorial Rd., Oklahoma, Oklahoma, which is

depicted below:

 

Designed by HMD Global Oy
Bertel Jungin aukio 9, 02600 Espoo, Finland

Model: TA-1218
FCC 1D : 2AJOTTA-1226
Oo

8: 1-833- 4
oltage rating :
Mad hina

ium yn
1/1 4N0N00 0 UA

 

 

 
Case 5:20-mj-00465-P Document1 Filed 09/18/20 Page 10 of 10

ATTACHMENT B

LIST OF ITEMS TO BE SEIZED

 

Electronically stored information including, but not limited to, the phone
directory and/or contacts list, calendar, text messages, multi-media messages,

e-mail messages, call logs, photographs, and videos.
